Exhibit 10.9


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
effective as of the 30th day of April, 2019 (the “Effective Date”), by and among
Liberty Global plc, a public limited company incorporated under the laws of
England and Wales and Liberty Global, Inc., a Delaware corporation
(collectively, the “Company”) and Michael T. Fries (the “Executive”)
(collectively, the “Parties”).
WHEREAS, the Company and the Executive are parties to an employment agreement
dated as of April 30, 2014, pursuant to which the Executive is employed as the
Company’s President and Chief Executive Officer (the “Prior Agreement”), and the
Parties desire to amend and restate the Prior Agreement, on the terms and
conditions set forth herein.
NOW, THEREFORE, the Parties agree as follows:
1.    Title. The Company hereby employs the Executive, and the Executive agrees
to serve the Company as President and CEO, on the terms and conditions
hereinafter set forth, headquartered principally in the Company’s Colorado
offices.
2.    Employment Term and Location. The Executive’s employment by the Company
pursuant to this Agreement commenced effective as of the Effective Date and will
continue through April 30, 2024 (the “Initial Term”), unless terminated earlier
pursuant to Paragraph 9 hereof; provided, however, that the Employment Period
will automatically be extended for a one-year period on April 30, 2024 (and on
each anniversary of such date thereafter) (each a “Renewal Term”), unless either
Party provides the other Party with written notice at least 180 days prior to
the fifth anniversary of the Effective Date (or 180 days prior to each
anniversary of the Effective Date thereafter) of its intention not to further
extend the Employment Period (the Initial Term and each subsequent Renewal Term,
if any, shall constitute the “Term”). The Executive’s period of employment
pursuant to this Agreement shall hereinafter be referred to as the “Employment
Period.”
3.    Duties. The Executive shall report directly and solely to the Board of
Directors of Liberty Global plc (the “Board”). The Executive shall have all of
the power, authority and responsibilities customarily attendant to the position
of President and Chief Executive Officer (“CEO”), including the supervision and
responsibility for all operations and management of the Company and its
subsidiaries (the “Company Entities”) and, so long as he is a member of the
Board and the Executive Committee of the Board (or a successor committee of the
Board with similar powers and responsibilities) is in existence, the Executive
shall be a member of the Executive Committee of the Board (or a successor
committee of the Board with similar powers and responsibilities). The Executive
shall also be a member of the board of directors of Liberty Global plc. During
the Employment Period, the Board shall not give another employee a title which
includes the word “chairman,” except to the extent the current Chairman of the
Board becomes an employee. The Executive shall be the most senior executive
having management responsibilities for the assets and day-to-day operations of
the Company. The Executive shall work under the direction and control of the
Board. The Executive agrees to render his services under this Agreement loyally
and faithfully, to the best of his abilities and in substantial conformance with
all laws, rules and Company policies. The Executive shall be subject to all of
the Company’s policies, including conflicts of interest.


1

--------------------------------------------------------------------------------




4.    Compensation.
(a)    Base Salary. The Company shall pay the Executive a base salary (the “Base
Salary”), to be paid on the same payroll cycle as other U.S.-based executive
officers of the Company (which shall be not less than bi-monthly), at an annual
rate of Two Million Five Hundred Thousand Dollars ($2,500,000), effective as of
the Effective Date. The Base Salary will be reviewed annually and may be
adjusted upward (but not downward) by the Compensation Committee of the Board
(the “Compensation Committee”) in its discretion.
(b)    Commitment Cash Award. No later than the tenth (10th) day following the
execution of this Agreement, the Company shall pay the Executive a lump sum
payment equal to Five Million Dollars ($5,000,000).
(c)    Performance Grant Award.
(i)    On May 15, 2019, the Company shall grant the Executive an award under the
terms of the Company’s 2014 Incentive Plan, as may be amended or supplemented
(the “Incentive Plan”) with respect to Two Million (2,000,000) shares, with such
grant (the “Performance Grant Award”) to be divided into three installments: an
installment of 670,000 shares to be granted in the form of restricted shares on
May 15, 2019 pursuant to an agreement substantially in the form attached hereto
as Exhibit A-1 hereto (the “First Installment”), and two installments to be
granted in the form of performance-based restricted share units, one for 670,000
shares vesting, subject to performance, on May 15, 2020 and another for 660,000
shares vesting, subject to performance, on May 15, 2021 (such other two
installments, each, an “Annual Installment”), subject to the Executive’s
continued employment through such dates, settled
x)
with respect to the First Installment, in Class B ordinary shares; and

y)
with respect to the Annual Installments, in Class B ordinary shares, subject to
delivery of any Rebalance Notice (defined below in paragraph 4(g)).

The Performance Grant Award for each Annual Installment shall be earned if and
to the extent that the performance metrics (the “Performance Metrics”) set forth
in the implementing award agreement substantially in the form attached hereto as
Exhibit A-2 (the “Performance Grant Award Agreement”) are achieved.
(ii)    For each performance period with respect to the Annual Installments of
the Performance Grant Award, the Compensation Committee shall certify whether
and the extent to which the Performance Metrics with respect to the relevant
Annual Installment were achieved no later than March 1 of the year following the
end of the relevant performance period. The Performance Grant Award is subject
to acceleration pursuant to paragraph 9.


2

--------------------------------------------------------------------------------




(iii)    In the event that the Executive’s employment is terminated by the
Company for Cause or voluntarily by the Executive without Good Reason before
December 31, 2019, then the Executive will forfeit and must deliver to the
Company, all of the Class B ordinary shares delivered to the Executive with
respect to the First Installment of the Performance Grant Award, net of any
shares that were withheld or cancelled (or, if the Executive pays the
withholding taxes in cash, the number of shares that would have been so
withheld) to cover taxes or other withholding obligations relating to such First
Installment (the “Net Performance Shares”), for no consideration. For the
avoidance of doubt, in no event shall the Executive be required to deliver to
the Company more than the Net Performance Shares that he received pursuant to
this subparagraph 4(c).
(d)    Annual Bonus. For each calendar year ending during the Employment Period
(or as otherwise specifically provided in Paragraph 9 following termination of
employment), beginning 2019, the Executive will be eligible to earn an “Annual
Bonus,” provided the Executive remains employed under this Agreement throughout
the calendar year (or as otherwise specifically provided in Paragraph 9
following termination of employment). The Executive’s target Annual Bonus
opportunity for calendar year 2019 is Fifteen Million Dollars ($15,000,000) and
shall increase by Two Hundred Fifty Thousand Dollars ($250,000) per annum for
each subsequent calendar year during the Employment Period. No portion of the
Annual Bonus shall be guaranteed. The Annual Bonus shall be subject to the terms
and conditions established by the Compensation Committee with respect to the
Company’s annual incentive program, including any recoupment provision, and
shall be paid in the calendar year following the year of performance, in
accordance with past practice, but in no event later than March 31 of such
following year. The Executive will have the right to participate in the
Company’s SHIP plan or other plan providing for payment of Annual Bonus in
shares of the Company’s capital stock on similar terms to other employees. If
the Executive so participates, the Company will issue the subject shares in
Class A ordinary shares and Class C ordinary shares in the same ratio as other
employees (including for any premium shares earned under the SHIP plan) and the
portion of the Annual Bonus payable in shares shall be deemed to be granted
under the Incentive Plan; provided that (i) the Executive’s election to
participate for any year shall be made after the end of the applicable bonus
year and prior to March 1 of the following year and (ii) the Executive may elect
to have all or any portion of such shares be delivered in Class B ordinary
shares.
(e)    Annual Equity Awards. During the Employment Period, the Executive shall
be granted annual equity awards under the terms of the Incentive Plan and the
implementing award agreements in each year during the Employment Period,
conditioned upon the Executive being employed by the Company on the applicable
grant date therefore (the “Annual Equity Grant”). The Executive’s target equity
value for the 2020 Annual Equity Grant is Seventeen Million Five Hundred
Thousand Dollars ($17,500,000), and each subsequent Annual Equity Grant shall be
increased by One Million Five Hundred Thousand Dollars ($1,500,000) over the
target equity value for the previous year’s Annual Equity Grant (the “Annual
Grant Value”); provided, however, that the Compensation Committee shall have the
discretion to reduce the target equity value in its sole discretion,


3

--------------------------------------------------------------------------------




subject to subparagraph 9(c)(iv). The Annual Equity Grant shall be granted in
the same mix of performance-based restricted share units (“PSUs”) and share
appreciation rights (“SARs”) (or other forms of equity awards or any other
compensation settled in or based on equity of the Company or that replaces the
Company’s Annual Equity Grant, in each case as determined by the Compensation
Committee) and at the same time and on substantially the same terms and
conditions as annual equity grants are made to the Company’s other senior
executive officers (except as set forth in this Agreement); provided, that the
Compensation Committee may determine at any time to provide that such Annual
Equity Grants be made (all or in part) in Class B ordinary shares, subject to
the right of the Executive to provide a Rebalance Notice thereafter.
(f)    Other Equity Awards. During the Employment Period, the Executive shall be
entitled to participate in other equity awards made available to senior
executives under the terms of the Incentive Plan and the implementing award
agreements, conditioned upon the Executive being employed by the Company on the
applicable grant date therefor, including the 2019 and any future Challenge
Grant (each a “Challenge Grant”).
(g)    Rebalance Notice. The Executive may by written notice provided to the
Company direct that any Class A ordinary shares and/or any Class B ordinary
shares deliverable pursuant to any then unvested Annual Installment or other
award in equity made pursuant to the Annual Bonus, an Annual Equity Award, the
Challenge Grant or other equity award, be delivered (all or in part) in Class A
ordinary shares, Class C ordinary shares or a combination of such classes in
lieu of such Class A and/or such Class B ordinary shares, as the case may be, in
which case the Company shall (unless otherwise agreed by the Company and the
Executive) promptly equitably adjust the shares deliverable under the relevant
forthcoming Annual Installment (or other award in equity) accordingly based on
the fair market value of the relevant classes of shares on the date of vesting
(provided that the value of Class B ordinary shares shall be deemed to be equal
to the market value of Class A ordinary shares due to low volume trading of such
Class B ordinary shares); provided that any such adjustment shall be done in a
manner that complies with Section 409A and does not subject any equity award to
Section 409A that was not subject to 409A prior to the adjustment. Any such
notice is referred to as a “Rebalance Notice,” which shall be irrevocable, shall
be delivered no later than one (1) day before the vesting of the equity award
and shall state that it is a Rebalance Notice under this paragraph 4(g).
(h)    Registration of Shares; Withholding.
(i)    All awards granted as part of the Annual Equity Grants that are settled
in shares or in which shares may be issued upon exercise of the award, including
the Performance Grant Award, shall be settled in the form of the Company’s Class
A ordinary shares, Class B or Class C Ordinary shares, as applicable (as
adjusted in accordance with the terms of the Incentive Plan for occurrences such
as share splits, recapitalizations, etc., in order to maintain the expected
economics of the Annual Equity Grants provided herein), registered on a Form S-8
under the Incentive Plan. The Company has reserved (and in the future will
continue to reserve) sufficient shares under the Form S-8 to enable the Company


4

--------------------------------------------------------------------------------




to settle the Executive’s Annual Equity Grants, including the Performance Grant
Award, with such shares. This provision shall not require the Company to deliver
registered shares in settlement of any equity award if the Form S-8 registration
has been suspended or otherwise is not in effect (for example, because all of
the Company’s periodic information statements have not been timely filed).
(ii)    The Company will have the right to withhold from payments otherwise due
and owing to the Executive, an amount sufficient to satisfy any federal, state,
and/or local income and payroll taxes, any amount required to be deducted under
any employee benefit plan in which Executive participates or as required to
satisfy any valid lien or court order. The Compensation Committee will use
reasonable efforts to enable the Executive to pay any taxes required to be
withheld in respect of the settled equity-based awards either (i) by having the
Company withhold from the shares delivered to the Executive a number of shares
with a fair market value equal to such taxes, and/or (ii) to the extent the
Compensation Committee reasonably believes to be appropriate for the Company’s
cash flow requirements, through a contemporaneous broker-assisted sale of shares
by the Executive.
(i)    Working Abroad. If duties hereunder require the Executive to work abroad
for extensive periods (other than in connection with ordinary course business
travel), the Company agrees to provide such arrangements as may be appropriate
to provide reasonable corporate housing for the Executive and other arrangements
to facilitate equalization of expenses the Executive incurs as a result of such
assignments.
(j)    Governmental Filings. If the Performance Grant Award or the grant of any
equity based incentive awards pursuant to this Agreement or otherwise, or the
issuance of any shares pursuant to any such award, results in notification
filing obligations under the Hart-Scott-Rodino Antitrust Improvements Act or the
Securities Exchange Act of 1934, the Company agrees to pay or reimburse the
Executive for the filing fees and reasonable legal fees incurred in complying
with such obligations.
5.    Employee Benefits.
(a)    During the Employment Period, the Executive shall be eligible to
participate in all employee benefit plans and arrangements sponsored or
maintained by the Company for the benefit of its senior executive group,
including, without limitation, all group insurance plans (term life, medical and
disability) and retirement plans, as long as any such plan or arrangement
remains generally applicable to its senior executive group. The Executive shall
be entitled to vacation leave that is no less favorable than the vacation leave
that the Executive was entitled to immediately prior to the Effective Date in
accordance with Company policy.
(b)    The Company will (i) provide the Executive with office space and such
other facilities, support staff (Executive Assistant) and services suitable to
his position, adequate for the performance of his duties and reasonably
acceptable to the Executive and (ii) provide and pay all such reasonable
expenses related to the Executive’s maintenance


5

--------------------------------------------------------------------------------




of home office facilities and the use of mobile technology in order to fulfill
his duties and responsibilities during the Employment Period in a manner
consistent with the Company’s policies and practices as of the date hereof.
6.    Business Expenses. The Executive shall be reimbursed for all reasonable
expenses incurred by him in the discharge of his duties, including, but not
limited to, expenses for entertainment and travel, provided the Executive shall
account for and substantiate all such expenses in accordance with the Company’s
written policies for its senior executive group. Executive shall be entitled to
travel via Company aircraft, pursuant to Company policy, or first class air
transportation. The Executive or his designee shall manage and approve the
business use of Company aircraft generally consistent with past practices and
consistent with Company policy as may be in effect from time to time.
7.    Airplane. During the Employment Period, in addition to the other
compensation payable under Paragraph 4 of the Agreement, the Executive shall be
eligible to use the Company’s aircraft, without reimbursement for up to one
hundred and twenty (120) hours of personal use in each calendar year. In the
event that the Executive exceeds one hundred and twenty (120) hours of personal
use in the applicable calendar year, the Executive shall reimburse the Company
for such personal use in accordance with the applicable Company policy regarding
airplane usage and the Executive’s Aircraft Time Sharing Agreement with the
Company, dated as of August 23, 2011.
8.    Freedom to Contract. The Executive agrees to hold the Company harmless
from any and all liability arising out of any prior contractual obligations
entered into by the Executive with another employer. The Executive represents
and warrants that he has not made and, during the Employment Period, will not
make any contractual or other commitments that would conflict with or prevent
his performance of any portion of this Agreement or conflict with the full
enjoyment by the Company of the rights herein granted.
9.    Termination. Notwithstanding the provisions of Paragraph 2 of this
Agreement, the Executive’s employment under this Agreement and the Employment
Period hereunder may terminate prior to the end of the Term under the following
circumstances.
(a)    Death. If not terminated earlier, the Executive’s employment under this
Agreement and the Employment Period shall terminate upon the date of the
Executive’s death. In such event, the Company shall pay to the Executive’s legal
representatives or named beneficiaries (as the Executive may designate from time
to time in a writing delivered to the Company): (i) the Executive’s accrued but
unpaid Base Salary through the date of termination, plus (ii) any Annual Bonus
for a completed year which was earned but not paid as of the date of
termination; plus (iii) any accrued but unused vacation leave pay as of the date
of termination; plus (iv) any accrued vested benefits under the Company’s
employee welfare and tax-qualified and non-tax-qualified retirement plans, in
accordance with the terms of those plans; plus (v) reimbursement of any business
expenses in accordance with Paragraph 6 hereof ((i), (ii), (iii), (iv) and (v)
hereinafter, the “Accrued Benefits”). In addition, (w) the Company shall pay an
amount equal to a fraction of the Annual Bonus the Executive would have received
for the calendar year of the Executive’s death, where the numerator of the
fraction is the number of calendar days the Executive


6

--------------------------------------------------------------------------------




was actively employed during the calendar year and the denominator of the
fraction is three hundred and sixty-five (365), which amount shall be payable at
the time the Company normally pays the Annual Bonus (the “Pro-Rata Bonus”); plus
(w) the vesting and exercisability of any options or SARs shall be accelerated
and all vested options and SARs granted under this Agreement or otherwise shall
remain outstanding until the earlier of the fourth anniversary of the date of
termination of employment and the expiration of the option or SAR, as
applicable, by its original terms; plus (x) the vesting of (A) any other
non-performance based award granted as part of any Annual Equity Grant or
Challenge Grant or otherwise and (B) the Annual Installments of the Performance
Grant Award (with the performance objective of such award deemed to have been
achieved, to the extent not already achieved) shall be accelerated and such
awards shall be settled in accordance with the applicable award agreements (with
the settlement of the Annual Installments of the Performance Grant Award to be
made as provided in the Performance Grant Award Agreement); plus (y) the vesting
and settlement of any PSUs (or other performance based awards) granted as part
of any Annual Equity Grant or Challenge Grant or otherwise which have been
earned in respect of any performance period ending prior to the date of
termination; plus (z) the Executive’s family may elect to (1) continue to
receive coverage under the Company’s group health benefits plan to the extent
permitted by, and under the terms of, such plan and to the extent such benefits
continue to be provided to the survivors of Company executives at Executive’s
level in the Company generally, or (2) receive COBRA continuation of the group
health benefits previously provided to the Executive’s family pursuant to
Paragraph 5 (provided his family timely elects such COBRA coverage) in which
case the Company shall pay the premiums for such COBRA coverage up to the
maximum COBRA period, provided that if the Company determines that the provision
of continued group health coverage at the Company’s expense may result in
Federal taxation of the benefit provided thereunder to the Executive’s family,
or in other penalties applied to the Company, then the family shall be obligated
to pay the full monthly premium for such coverage and, in such event, the
Company shall pay Executive’s surviving spouse, in a lump sum (or, if such lump
sum would violate Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), in monthly installments), an amount equivalent to the monthly
premium for COBRA coverage for the remaining balance of the maximum COBRA period
(clause (1) and (2), “Health Benefits Continuation”). If the Executive dies
during the Employment Period and prior to the last day of the performance period
for any PSUs (or other performance based awards) granted as part of any Annual
Equity Grant or Challenge Grant or otherwise, then the Executive shall be
entitled to a pro-rata portion of such PSUs (or other awards), based upon actual
performance through the end of the year during which the Executive ceased
providing services, with the number of PSUs (or other awards) earned, if any, to
be prorated based on the number of days during the applicable performance period
that the Executive was employed by the Company divided by the total number of
days in such performance period. The achievement of the pre-determined metrics
for the PSUs (or other awards) granted as part of any Annual Equity Grant or
Challenge Grant or otherwise will be determined by the Compensation Committee at
the end of the year during which the Executive ceased providing services and the
earned PSUs (or other awards) granted as part of any Annual Equity Grant or
Challenge Grant or otherwise, after proration as described in the prior


7

--------------------------------------------------------------------------------




sentence, shall be paid no later than March 15 of the year following the year
during which the Executive ceased providing services.
(b)    Cause. If not terminated earlier, the Executive’s employment under this
Agreement and the Employment Period shall terminate upon the date specified in a
written notice from the Board terminating the Executive’s employment for
“Cause.” In such event, the Company shall pay to the Executive the Accrued
Benefits and the Executive shall not be entitled to any other amounts under this
Agreement.
The Company shall have “Cause” as a result of:
(i)    Willful malfeasance by the Executive in connection with his employment,
including embezzlement, misappropriation of funds, property or corporate
opportunity or material breach of the Agreement, as determined by the Board
after investigation, notice to Executive of the charge and provision to the
Executive of an opportunity to respond;
(ii)    The Executive committing any act or becoming involved in any situation
or occurrence involving moral turpitude, which is materially damaging to the
business or reputation of the Company;
(iii)    The Executive being convicted of, or pleading guilty or nolo contendere
to a felony or a crime involving moral turpitude; or
(iv)    The Executive repeatedly or continuously refusing to perform his duties
hereunder or to follow the lawful directions of the Board (provided such
directions do not include meeting any specific financial performance metrics)
and are consistent with his position as the Company’s Chief Executive Officer.
The Executive’s employment shall not be terminated for Cause under this
subparagraph (b) unless the Company notifies the Executive in writing of its
intention to terminate his employment for Cause, describes with reasonable
specificity the circumstances giving rise thereto, gives the Executive the
opportunity, together with counsel, to be heard before the Board at a meeting of
the Board called and held solely for such purpose, and provides the Executive a
period of at least twenty (20) business days after the Executive is heard by the
Board to cure, and the Executive has failed to effect such a cure within such
period.
(c)    Other than for Cause or for Good Reason. If not terminated earlier, the
Executive’s employment under this Agreement and the Employment Period shall
terminate upon the date specified in a written notice (A) from the Board
terminating the Executive’s employment for any reason other than for Cause, the
Executive’s death, the Executive’s Disability, (and in the event no date is
specified in the notice, the termination shall be effective upon the date on
which the notice is delivered to the Executive); or (B) from the Executive
terminating his employment for “Good Reason.”


8

--------------------------------------------------------------------------------




(i)    In such event, the Company shall pay or provide to the Executive: (t) the
Accrued Benefits; plus (u) a Pro-Rata Bonus, which amount shall be payable at
the time the Company normally pays the Annual Bonus and subject to achievement
of the applicable performance metric; plus (v) an amount equal to one-twelfth
(1/12) of the average annualized Base Salary the Executive was earning in the
calendar year of the termination of employment and the immediately preceding
calendar year, multiplied by the applicable number of months in the Severance
Period, which amount shall be paid in substantially equal payments over the
course of the Severance Period in accordance with the Company’s normal payroll
practices during such period; plus (w) an amount equal to one-twelfth (1/12) of
the average Annual Bonus paid to the Executive for the immediately preceding two
(2) performance years (regardless of when the Annual Bonus is actually paid),
multiplied by the number of months in the Severance Period, which amount shall
be paid in substantially equal payments over the course of the Severance Period
in accordance with the Company’s normal payroll practices during such period;
plus (x) the vesting and exercisability of any options or SARs granted under
this Agreement or otherwise shall be accelerated and all vested options and SARs
granted under this Agreement or otherwise shall remain outstanding until the
earlier of the fourth anniversary of the date of termination of employment and
the expiration of the option or SAR, as applicable, by its original terms, plus
(y) the vesting of (A) other non-performance based award granted as part of any
Annual Equity Grant or Challenge Grant or otherwise and (B) the Annual
Installments of the Performance Grant Award (with the performance objective of
such award deemed to have been achieved, to the extent not already achieved)
shall be accelerated and such awards shall be settled in accordance with the
applicable award agreements (with the settlement of the Annual Installments of
the Performance Grant Award to be consistent with the terms of the Performance
Grant Award Agreement); plus (z) Health Benefits Continuation ((u), (v), (w),
(x), (y) and (z) hereinafter, the “Severance Benefits”). For the purposes of
this Agreement, the “Severance Period” shall be a period of twenty-four (24)
months commencing on the termination of the Executive’s employment.
(ii)    If the Executive’s employment is terminated by the Executive for Good
Reason or by the Company other than for Cause, the Executive shall continue to
earn and be paid in respect of each of the outstanding PSUs (or other
performance based awards) granted as part of any Annual Equity Grant or
Challenge Grant or otherwise, if and to the extent the performance metrics are
or have been satisfied during the applicable performance period, based upon
actual performance through the end of the applicable performance period, as
certified by the Compensation Committee, as if the Executive’s employment had
not terminated. The earned PSUs (or other performance based awards) granted as
part of any Annual Equity Grant or Challenge Grant or otherwise, if any, shall
be paid no later than March 15 of the year following the last year of the
applicable performance period or, if later with respect to any such awards for
which the performance period ended prior to the date of termination, within five
(5) days after the date of termination. If such termination occurs prior to the
Executive receiving all of the Annual Equity Grants provided for in subparagraph
4(e), the Company shall pay the Executive additional amounts equal to the
Applicable Percentage of the Annual Grant Value


9

--------------------------------------------------------------------------------




(disregarding the effect of any reduction by the Compensation Committee) of each
of the Annual Equity Grants that would have been made between the date of the
termination of the Executive’s employment and December 31 of the year preceding
the end of the Term, with such amounts to be paid to the Executive in lump sum
cash payments during the first ninety (90) days of the applicable grant year and
each such payment being equal to the Applicable Percentage of the Annual Grant
Value of the Annual Equity Grant that was to be made in the applicable grant
year. For purposes of this subparagraph 9(c)(ii), the “Applicable Percentage”
shall mean the percentage of the Annual Grant Value of the most recent Annual
Equity Grant prior to the Executive’s date of termination that was made in the
form of PSUs (or other full value awards); provided, however, that the
Applicable Percentage shall never be less than fifty percent (50%).
(iii)    If the Executive’s employment is terminated by the Executive for Good
Reason or by the Company other than for Cause prior to the Executive receiving
all of the Annual Equity Grants provided for in subparagraph 4(e), then, in
respect of SARs, options or other share-based appreciation awards that would
have been granted as part of Annual Equity Grants between the date of the
termination of the Executive’s employment and December 31 of the year preceding
the end of the Term (the “Ungranted Appreciation Awards”), the Company shall pay
the Executive on each date in the future when Ungranted Appreciation Awards
would have vested (based on (x) an assumed grant date of January 2 of the
applicable year (or on the first day of public trading of the Company’s ordinary
shares after January 2 of the applicable year) (the “Deemed Grant Date”), (y)
twenty-five percent (25%) annual vesting on each anniversary of the Deemed Grant
Date, and (z) the number of Ungranted Appreciation Awards for each applicable
Deemed Grant Date being determined based on the Appreciation Award Percentage of
the Annual Grant Value (disregarding the effect of any reduction by the
Compensation Committee) of the Annual Equity Grants that would have been made in
the year of the Deemed Grant Date), a lump sum cash payment equal in amount to
the product of (x) the number of shares underlying the Ungranted Appreciation
Awards that would have vested on the applicable deemed vesting date and (y) the
difference between (A) the applicable closing date share price on the deemed
vesting date and (B) the applicable closing date share price on the Deemed Grant
Date (the “Phantom Appreciation Awards”). In the event the Company does not have
any publicly traded shares, or as a result of a Change in Control the publicly
traded share price does not (in the reasonable determination of the Board)
accurately reflect the value of the business managed by the Executive, then the
“base price” or “exercise price”(as applicable) and “appreciated value on
exercise” of such Phantom Appreciation Awards shall be determined assuming a
seven percent (7%) annual rate of growth (compounded annually), commencing from
the date ten (10) days prior the last business day the Company had publicly
traded shares, or the date ten (10) days prior to such Change in Control (as a
result of which the Board determined the publicly traded share price does not
accurately reflect the value of the business managed by the Executive), as
applicable, in each case with such value determined using the average closing
price of the applicable shares on the ten (10) days preceding and including such
date and the ten (10) days following such date. For purposes of this
subparagraph 9(c)(iii), the Appreciation Award Percentage shall be one hundred
percent (100%) minus the Applicable Percentage.


10

--------------------------------------------------------------------------------




(iv)    The Executive shall have “Good Reason” as a result of the Company’s:
(1)    reduction of Executive’s Base Salary;
(2)    material reduction in the amount of the Annual Bonus which Executive is
eligible to earn;
(3)    reduction in the target equity value of an Annual Equity Grant to the
Executive from the target equity value of the Annual Equity Grant granted to the
Executive by the Company for the prior year or the failure of the Compensation
Committee for two (2) consecutive years to grant the Executive an Annual Equity
Grant with a target equity value that is greater than the target equity value
for the prior year’s Annual Equity Grant;
(4)    relocation of Executive’s primary office at the Company to a facility or
location that is more than thirty-five (35) miles away from Executive’s primary
office location immediately prior to such relocation;
(5)    a material and adverse change to the Executive’s position, title, duties,
authority reporting requirements, or responsibilities; including, without
limitation, the Executive (A) no longer being the chief executive officer of a
publicly traded entity or (B) being the chief executive officer of an entity
that is the subsidiary of another entity (and not also the chief executive
officer of the ultimate parent entity);
(6)    the Executive ceasing to be a member of the Executive Committee of the
Board (or of a successor committee of the Board that has similar powers and
responsibilities), unless the Executive is no longer a member of the Board or
there is no longer an Executive Committee of the Board (or a successor committee
of the Board with similar powers and responsibilities);
(7)    the Company’s delivery to the Executive of a notice of intent not to
renew the then Initial Term or the Renewal Term, as applicable, pursuant to
Paragraph 2;
(8)    the Company’s failure to re-nominate the Executive to serve on the Board,
the Company removing the Executive from the Board or the failure to re-elect the
Executive to the Board;
(9)    following a Change in Control, the Executive’s target total direct
compensation (including cash and equity incentive opportunities) is not
increased such that it is at or above the 75th percentile for chief executive
officers at peer companies of the successor entity (based on the peer group used
by such successor entity following consummation of the Change in Control) or, if
no such peer group has been determined, at or above the 75th percentile for
chief executive


11

--------------------------------------------------------------------------------




officers of companies of comparable size and industry; provided that in no event
shall such target total direct compensation be less than the 75th percentile for
chief executive officers of the comparator group set forth in the Company’s most
recently filed annual proxy statement prior to the date of the consummation of
the Change in Control; or
(10)    a material breach of this Agreement.
The Executive’s employment shall not be terminated for Good Reason under this
subparagraph (c) unless the Executive notifies the Board in writing, within
ninety (90) days of the event or last event giving rise to the alleged Good
Reason, of his intention to terminate his employment for Good Reason, describes
with reasonable specificity the circumstances giving rise thereto, and (provided
such circumstances are susceptible of being cured by the Company) provides the
Company a period of at least twenty (20) business days to cure, and the Company
has failed to effect such a cure within such period and the Executive then
resigns within thirty (30) business days following the end of the cure period.
(d)    Disability. If not terminated earlier, the Executive’s employment under
this Agreement and the Employment Period shall terminate upon the date specified
in a written notice from the Board of Directors terminating the Executive’s
employment for Disability. In the event of the Executive’s Disability, the
Company shall pay to the Executive (i) the Accrued Benefits; plus (ii) a
Pro-Rata Bonus, which amount shall be payable at the time the Company normally
pays the Annual Bonus; plus (iii) the vesting and exercisability of any options
or SARs shall be accelerated and all vested options and SARs granted under this
Agreement or otherwise shall remain outstanding until the earlier of the fourth
anniversary of the date of termination of employment and the expiration of the
option or SAR, as applicable, by its original terms; plus (iv) the vesting of
(A) any other non-performance based award granted as part of any Annual Equity
Grant or Challenge Grant or otherwise and (B) the Annual Installments of the
Performance Grant Award (with the performance objective of such award deemed to
have been achieved, to the extent not already achieved) shall be accelerated and
such awards shall be settled in accordance with the applicable award agreements
(with the settlement of the Annual Installments of the Performance Grant Award
to be made as provided in the Performance Grant Award Agreement); plus (y) the
vesting and settlement of any PSUs (or other performance based awards) granted
as part of any Annual Equity Grant or Challenge Grant or otherwise which have
been earned in respect of any performance period ending prior to the date of
termination; plus (vi) Health Benefits Continuation. If the Executive’s
employment is terminated as a result of Disability prior to the last day of the
performance period for any PSUs (or other performance based awards) granted as
part of any Annual Equity Grant or Challenge Grant or otherwise, then the
Executive shall be entitled to a pro-rata portion of such PSUs (or other
awards), based upon actual performance through the end of the year during which
the termination of employment occurs, with the number of PSUs (or other awards)
earned, if any, to be prorated based on the number of days during the applicable
performance period that the Executive was employed by the Company divided by the
total number of days in such performance period. The achievement of the
pre-determined


12

--------------------------------------------------------------------------------




metrics for the PSUs (or other awards) granted as part of any Annual Equity
Grant or Challenge Grant or otherwise will be determined by the Compensation
Committee at the end of the year during which the Executive’s employment
terminated, and the earned PSUs (or other awards) granted as part of any Annual
Equity Grant or Challenge Grant or otherwise, after proration as described in
the prior sentence, shall be paid no later than March 15 of the year following
the year during which the Executive’s employment terminated. For purposes of
this Agreement, the Executive shall be deemed to have a “Disability” if the
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than twelve (12) months, as supported by a written
opinion of a physician and determined by the Company.
(e)    Termination by the Executive Without Good Reason. If not terminated
earlier, the Executive’s employment under this Agreement and the Employment
Period shall terminate upon the date the Executive retires, resigns or otherwise
terminates his employment with the Company other than for Good Reason or on
account of Executive’s death. In the event of the Executive terminates his
employment other than for Good Reason or on account of Executive’s death, the
Executive shall be entitled only to the Accrued Benefits and the Executive shall
not be entitled to any other amounts under this Agreement.
(f)    Change in Control. If the Executive remains employed by the Company (or
its successor) for six (6) months following a Change in Control, then (i) (A)
the outstanding unvested options, SARs or other non-performance based awards
granted pursuant to this Agreement or otherwise will become fully vested as of
the six (6) month anniversary of the Change in Control (the “CIC Vesting Date”)
and (B) if applicable, Section 4(c)(iii) shall no longer apply to the Initial
Installment of the Performance Grant Award, and (ii) the outstanding PSUs (or
other performance based awards, including the Annual Installments of the
Performance Grant Award) granted pursuant to this Agreement or otherwise shall
vest (with performance deemed earned at the maximum level which shall not exceed
150% or, if greater, the expected vesting percent at which accruals for the
applicable award were made by the Company most recently prior to the Change in
Control) for awards for which the performance period has not expired, regardless
of actual performance) and shall settle on the CIC Vesting Date. In the event
the Executive’s employment is terminated other than for Cause (which for the
purposes of this subparagraph 9(f) shall be limited to clause (iii) of the
definition of Cause set forth in subparagraph 9(b) or for Good Reason (pursuant
to subparagraph 9(c)) within thirteen (13) months following a Change in Control,
then the Executive shall be treated as if his employment was terminated pursuant
to subparagraph 9(c) except that (x) the Severance Period shall be the lesser
of: (1) thirty-six (36) months; or (2) the number of full calendar months
remaining until the expiration of the Term; provided that in no event shall the
Severance Period be less than the Severance Period determined under subparagraph
9(c) without regard to this subparagraph 9(f); and (y) the outstanding PSUs (or
other performance based awards, including the Annual Installments of the
Performance Grant Award) granted pursuant to this Agreement or otherwise shall
vest (with performance


13

--------------------------------------------------------------------------------




deemed at the maximum level which shall not exceed 150% or, if greater, the
expected vesting percent at which accruals for the applicable award were made by
the Company most recently prior to the Change in Control) regardless of actual
performance for awards for which the performance period has not expired) and
shall be settled in accordance with the applicable award agreement (with the
settlement of the Annual Installments of the Performance Grant Award to be
consistent with the terms of the Performance Grant Award Agreement). For the
purposes of this Agreement, “Change in Control” shall mean (A) an Approved
Transaction; (B) a Control Purchase; or (C) a Board Change, each as defined in
the Incentive Plan as in effect on the date hereof. Notwithstanding the
foregoing, a Change in Control will not accelerate the payment of any “deferred
compensation” (as defined under Section 409A) unless the Change in Control also
qualifies as a change in control under Treasury Regulation 1.409A-3(i)(5).
(g)    Following the termination of the Employment Period and the Executive’s
employment under this Agreement, the Company will have no further liability to
the Executive hereunder and no further payments will be made to him, except as
provided in subparagraphs (a) through (f) above. On or following the date of
termination of the Executive’s employment pursuant to subparagraph (c), (d) or
(f) above, in consideration of the payments to be made to the Executive pursuant
to such subparagraph and as a condition to the payment thereof, the Executive
agrees to execute a release of any claims against the Company, its employees,
officers, directors, members, shareholders, affiliates and subsidiaries arising
out of, in connection with or relating to the Executive’s employment with or
termination of employment from the Company including any claims under the terms
of this Agreement and including a release of claims under the Age Discrimination
in Employment Act, in substantially the form attached hereto as Exhibit B. The
release must become irrevocable within sixty (60) calendar days after
termination. Payment of any “409A Payment” (as defined in subparagraph 12(a))
shall be made as provided in subparagraph (c), (d) or (f), as modified by
subparagraph 12(a), but, in any event, not before the first business day of the
year subsequent to the year in which occurs the date of termination if the sixty
(60) calendar day period specified above ends in the calendar year subsequent to
such date of termination.
10.    Restrictive Covenants.
(a)    Exclusive Services. The Executive shall during the Employment Period,
except during vacation periods, periods of illness and the like, devote
substantially all of his business time and attention to his duties and
responsibilities for the Company. During the Executive’s employment with the
Company, the Executive shall not engage in any other business activity that
would materially interfere with his responsibilities or the performance of his
duties under this Agreement, provided that the Executive may sit on the boards
of directors of other entities (and earn compensation relating to such service
as a director) and (i) engage in civic and charitable activities and (ii) manage
personal investments and affairs, in each case so long as such other activities
do not materially interfere with the performance of his duties hereunder.


14

--------------------------------------------------------------------------------




(b)    Non-Solicitation, Non-Interference and Non-Competition. As a means to
protect the Company’s legitimate business interests including protection of the
“Confidential Information” (as defined in subparagraph 10(c)) of the Company
(Executive hereby agreeing and acknowledging that the activities prohibited by
this Paragraph 10 would necessarily involve the use of Confidential
Information), during the “Restricted Period” (as defined below), the Executive
shall not, directly, indirectly or as an agent on behalf of any person, firm,
partnership, corporation or other entity:
(i)    solicit for employment, consulting or any other provision of services or
hire any person who is a full-time or part-time employee of (or in the preceding
six (6) months was employed by) the Company (or a Company Entity) or an
individual performing, on average, twenty or more hours per week of personal
services as an independent contractor to the Company (or a Company Entity),
provided the prohibition in this clause (i) shall not apply to the Executive’s
Executive Assistant. This includes, but is not limited to, inducing or
attempting to induce, or influencing or attempting to influence, any such person
to terminate his or her employment or performance of services with or for the
Company (or a Company Entity); or
(ii)    (x) solicit or encourage any person or entity who is or, within the
prior six (6) months, was a customer, producer, advertiser, distributor or
supplier of the Company (or a Company Entity) during the Employment Period to
discontinue such person’s or entity’s business relationship with the Company (or
a Company Entity); or (y) discourage any prospective customer, producer,
advertiser, distributor or supplier of the Company (or a Company Entity) from
becoming a customer, producer, advertiser, distributor or supplier of the
Company (or a Company Entity); provided that the restrictions of this clause
(ii) shall apply only to customers, producers, advertisers, distributors or
suppliers of the Company with which the Executive had personal contact, or for
whom the Executive had some responsibility in the performance of the Executive’s
duties for the Company, during the Employment Period; or
(iii)    hold any interest in (whether as owner, investor, shareholder, lender
or otherwise) or perform any services for (whether as employee, consultant,
advisor, director or otherwise), including the service of providing advice for,
a Competitive Business. For the purposes of this Agreement, a “Competitive
Business” shall be any entity that directly or through subsidiaries in which it
has a controlling interest operates a cable, satellite or broadband
communications system that is in direct competition with the Company in any
country or other geographic market in which the Company has a market share in
excess of 35% or owns a controlling interest in an entity that has a market
share in excess of 35%.
(iv)    The “Restricted Period” shall begin on the Effective Date and shall
expire on the second anniversary of the Executive’s termination of employment
with the Company; provided that if the Executive’s employment has terminated
pursuant to subparagraph 9(c) or 9(f), then the Executive may elect to forego
all cash Severance Benefits which would be paid more than one (1) year after the
Executive’s termination of employment


15

--------------------------------------------------------------------------------




with the Company, in which event the Restricted Period shall be limited to one
(1) year after the Executive’s termination of employment with the Company.
(v)    Notwithstanding clauses (iii) and (iv) above, the Executive may own,
directly or indirectly, an aggregate of not more than ten percent (10%) of the
outstanding shares or other equity interest in any entity that engages in a
Competitive Business, so long as such ownership therein is solely as a passive
investor and does not include the performance of any services (as director,
employee, consultant, advisor or otherwise) to such entity.
(c)    Confidential Information.
(i)    No Disclosure. Executive shall not, at any time (whether during or after
the Employment Period) (x) retain or use for the benefit, purposes or account of
himself or any other person or entity, or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any person or entity outside
the Company (other than its shareholders, directors, officers, managers,
employees, agents, counsel, investment advisers or representatives in the normal
course of the performance of their duties), any non-public, proprietary or
confidential information (including trade secrets, know-how, research and
development, software, databases, inventions, processes, formulae, technology,
designs and other intellectual property, information concerning finances,
investments, profits, pricing, costs, products, services, vendors, customers,
clients, partners, investors, personnel, compensation, recruiting, training,
advertising, sales, marketing, promotions, government and regulatory activities
and approval) concerning the past, current or future business, activities and
operations of the Company, any Company Entities and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior authorization of the Board.
Confidential Information shall not include any information that is (A) generally
known to the industry or the public other than as a result of the Executive’s
breach of this Agreement; (B) is or was available to the Executive on a
non-confidential basis prior to its disclosure to such Executive by the Company
(or a Company Entity), or (C) made available to the Executive by a third party
who, to the best of the Executive’s knowledge, is or was not bound by a
confidentiality agreement with (or other confidentiality obligation to) the
Company (or a Company Entity) or another person or entity. The Executive shall
handle Confidential Information in accordance with the applicable federal
securities laws.
(ii)    Permitted Disclosures. Notwithstanding the provisions of the immediately
preceding clause (i), nothing in this Agreement shall preclude the Executive
from (x) using any Confidential Information in any manner reasonably connected
to the conduct of the Company’s business; or (y) disclosing the Confidential
Information to the extent required by applicable law, rule or regulation
(including complying with any oral or written questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process to which Executive is subject), provided that the Executive
gives the Company prompt notice of such request(s), to the extent practicable,
so that the Company may seek an appropriate protective order or similar relief
(and the Executive shall cooperate with such efforts by the Company, and shall
in any event make


16

--------------------------------------------------------------------------------




only the minimum disclosure required by such law, rule or regulation). Nothing
contained herein shall prevent the use in any formal dispute resolution
proceeding (subject, to the extent possible, to a protective order) of
Confidential Information in connection with the assertion or defense of any
claim, charge or other dispute by or against the Company or the Executive.
(iii)    Return All Materials. Upon termination of the Executive’s employment
for any reason, the Executive shall (x) cease and not thereafter commence use of
any Confidential Information or intellectual property (including any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company (or a Company Entity), (y)
immediately destroy, delete, or return to the Company (at the Company’s option)
all originals and copies in any form or medium (including memoranda, books,
papers, plans, computer files, letters and other data) in the Executive’s
possession or control (including any of the foregoing stored or located in the
Executive’s office, home, smartphone, laptop or other computer, whether or not
such computer is Company property) that contain Confidential Information or
otherwise relate to the business of the Company, except that the Executive may
retain only those portions of any personal notes, notebooks and diaries that do
not contain any Confidential Information; and (z) notify and fully cooperate
with the Company regarding the delivery or destruction of any other Confidential
Information of which the Executive is or becomes aware; provided that nothing in
this Agreement or elsewhere shall prevent the Executive from retaining and
utilizing documents relating to his personal benefits, entitlements and
obligations; documents relating to his personal tax obligations; his desk
calendar, rolodex, and the like; and such other records and documents as may
reasonably be approved by the Company.
(d)    Reasonableness of Covenants. The Executive acknowledges and agrees that
the services to be provided by him under this Agreement are of a special, unique
and extraordinary nature. The Executive further acknowledges and agrees that the
restrictions contained in this Paragraph 10 are necessary to prevent the use and
disclosure of Confidential Information and to protect other legitimate business
interests of the Company. The Executive acknowledges that all of the
restrictions in this Paragraph 10 are reasonable in all respects, including
duration, territory and scope of activity. The Executive agrees that the
restrictions contained in this Paragraph 10 shall be construed as separate
agreements independent of any other provision of this Agreement or any other
agreement between the Executive and the Company. The Executive agrees that the
existence of any claim or cause of action by the Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants and restrictions in
this Paragraph 10. The Executive agrees that the restrictive covenants contained
in this Paragraph 10 are a material part of the Executive’s obligations under
this Agreement for which the Company has agreed to compensate the Executive as
provided in this Agreement. The Restricted Period referenced above shall be
tolled on a day-for-day basis for each day during which the Executive violates
the provisions of the subparagraphs above in any respect, so that the Executive


17

--------------------------------------------------------------------------------




is restricted from engaging in the activities prohibited by the subparagraphs
for the full period.
(e)    No Other Post-Employment Restrictions. There shall be no contractual, or
similar, restrictions on the Executive’s right to terminate his employment with
the Company, or on his post-employment activities, other than as expressly set
forth in this Agreement.
11.    Intangible Property. The Executive will not at any time during or after
the Employment Period have or claim any right, title or interest in any trade
name, trademark, or copyright belonging to or used by the Company or Company
Entities it being the intention of the Parties that the Executive shall, and
hereby does, recognize that the Company or Company Entities now has and shall
hereafter have and retain the sole and exclusive rights in any and all such
trade names, trademarks and copyrights (all the Executive’s work in this regard
being a work for hire for the Company under the copyright laws of the United
States). The Executive shall cooperate fully with the Company during his
employment and thereafter in the securing of trade name, patent, trademark or
copyright protection or other similar rights in the United States and in foreign
countries and shall give evidence and testimony and execute and deliver to the
Company all papers reasonably requested by it in connection therewith, provided
however that the Company shall reimburse the Executive for reasonable expenses
related thereto.
12.    Miscellaneous.
(a)    409A Limitations. To the extent that any payment to the Executive
constitutes a “deferral of compensation” subject to Section 409A (a “409A
Payment”), and such payment is triggered by the Executive’s termination of
employment for any reason other than death, then such 409A Payment shall not
commence unless and until the Executive has experienced a “separation from
service,” as defined in Treasury Regulation 1.409A-1(h) (“Separation from
Service”). Furthermore, if on the date of the Executive’s Separation from
Service, the Executive is a “specified employee,” as such term is defined in
Treas. Reg. Section 1.409A-1(h), as determined from time to time by the Company,
then such 409A Payment shall not be made to the Executive prior to the earlier
of (i) six (6) months after the Executive’s Separation from Service; or (ii) the
date of his death. The 409A Payments under this Agreement that would otherwise
be made during such period shall be aggregated and paid in one (1) lump sum,
without interest, on the first business day following the end of the six (6)
month period or following the date of the Executive’s death, whichever is
earlier, and the balance of the 409A Payments, if any, shall be paid in
accordance with the applicable payment schedule provided in this Agreement. The
intent of the parties hereto is that payments and benefits under this Agreement
comply with or be exempt from Section 409A and the regulations and guidance
promulgated thereunder. Accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith or exempt
therefrom. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “paid within sixty (60) days”)
following the Executive’s termination of employment, such payment shall commence
following the Executive’s Separation from


18

--------------------------------------------------------------------------------




Service and the actual date of payment within the specified period shall be
within the sole discretion of the Company. With respect to reimbursements
(whether such reimbursements are for business expenses or, to the extent
permitted under the Company’s policies, other expenses) and/or in-kind benefits,
in each case, that constitute deferred compensation subject to Section 409A,
each of the following shall apply: (x) no reimbursement of expenses incurred by
the Executive during any taxable year shall be made after the last day of the
following taxable year of the Executive; (y) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a taxable year of the
Executive shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, to the Executive in any other taxable year; and (z) the
right to reimbursement of such expenses or in-kind benefits shall not be subject
to liquidation or exchange for another benefit.
(b)    Equity Awards. If there is any discrepancy between the terms set forth
herein for any equity awards promised to be awarded to the Executive under this
Agreement, and the terms of the award agreements memorializing such awards, then
the terms of the equity awards as set forth in this Agreement shall control.
(c)    Legal Fees. The Company agrees to pay as incurred (within thirty (30)
business days following the Company’s receipt of an invoice from the Executive),
all reasonable legal fees and expenses that the Executive incurs in connection
with the negotiation and execution of this Agreement.
(d)     Indemnification. The Company shall indemnify the Executive to the
fullest extent permitted by applicable law and the Deed of Indemnity by and
between the Executive and the Company in the event that he was or is a party or
is threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, by reason of the fact that the Executive is or was a
director, officer, employee or agent of the Company or any of its affiliates.
Expenses incurred by the Executive in defending any such claim, action, suit or
proceeding shall accordingly be paid by the Company, to the fullest extent
permitted by applicable law, in advance of the final disposition of such claim,
action, suit or proceeding upon receipt of an undertaking by or on behalf of the
Executive to repay such amount if it shall ultimately be determined that he is
not entitled to be indemnified by the Company as authorized in this subparagraph
12(d). In addition, a directors’ and officers’ liability insurance policy (or
policies) shall be kept in place, during the Employment Period and thereafter
for the duration of any period in which a civil, equitable, criminal or
administrative proceeding may be brought against the Executive, providing
coverage to the Executive that is no less favorable to the Executive in any
respect (including with respect to scope, exclusions, amounts, and deductibles)
than the coverage then being provided with respect to periods after the
Effective Date to any other present or former senior executive or director of
the Company.
(e)    Waiver or Modification. Any waiver by either Party of a breach of any
provision of this Agreement shall not operate as, or to be, construed to be a
waiver of any other breach of such provision of this Agreement. The failure of a
Party to insist upon


19

--------------------------------------------------------------------------------




strict adherence to any term of this Agreement on one or more occasions shall
not be considered a waiver or deprive that Party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.
Neither this Agreement nor any part of it may be waived, changed or terminated
orally, and any waiver, amendment or modification must be in writing and signed
by each of the Parties.
(f)    Successors and Assigns. The rights and obligations of the Company under
this Agreement shall be binding on and inure to the benefit of the Company, its
successors and permitted assigns. The rights and obligations of the Executive
under this Agreement shall be binding on and inure to the benefit of the heirs
and legal representatives of the Executive. The Company may assign this
Agreement to a successor in interest, including the purchaser of all or
substantially all of the assets of the Company, provided that the Company shall
remain liable hereunder unless the assignee purchased all or substantially all
of the assets of the Company. The Executive may not assign any of his duties
under this Agreement.
(g)    Mitigation/Offset. The Executive shall be under no obligation to seek
other employment or to otherwise mitigate the obligations of the Company under
this Agreement, and there shall be no offset against amounts or benefits due to
the Executive under this Agreement or otherwise on account of any claim the
Company or its affiliates may have against the Executive or any remuneration or
other benefit earned or received by Executive after such termination.
(h)    280G Matters
(i)    Gross-Up Waiver. The Executive hereby waives all rights to any additional
payments intended to make him whole for any taxes relating to “parachute
payments” (as defined in Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”)), including excise taxes imposed by Section 4999 of the
Code and any related federal, state or local taxes (including any interest or
penalties imposed with respect to such taxes) under any plans, agreements or
arrangements, including the Performance Share Unit Agreements by and between the
Executive and the Company.
(ii)    Potential Reduction in Payments. The following shall apply with respect
to all plans, agreements and arrangements applicable to the Executive and shall
supersede any provisions in such plans, agreements or arrangements relating to
the reduction of payments or benefits in connection with Section 280G and
Section 4999 of the Code.
(1)    (A) If the aggregate of all amounts and benefits due to the Executive
under this Agreement or under any other arrangement with the Company would, if
received by the Executive in full and valued under Section 280G of the Code,
constitute “parachute payments” as defined in and under Section 280G of the Code
(collectively, “280G Benefits”), and if (B) such aggregate would, if reduced by
all federal, state and local taxes applicable thereto, including the excise tax
imposed pursuant to Section 4999 of the Code, be less than the amount the
Executive would receive, after all taxes, if the Executive received aggregate
280G Benefits


20

--------------------------------------------------------------------------------




equal (as valued under Section 280G of the Code) to three times the Executive’s
“base amount” as defined in and under Section 280G of the Code, less $1.00, then
(C) such 280G Benefits shall be reduced by reducing payments and benefits to the
extent necessary so that the aggregate 280G Benefits received by the Executive
will not constitute parachute payments with such reduction to occur in the
following order: (w) any cash severance payments under subparagraph 9(f), (x)
any cash payments under subparagraph 9(c)(ii) and 9(c)(iii), (y) any other cash
payments that would be made upon a termination of the Executive’s employment,
beginning with payments that would be made last in time and (z) any accelerated
vesting of outstanding share awards, with the vesting of any outstanding share
awards for which the amount considered contingent on the change in ownership or
control is determined in accordance with Treasury Regulation 1.280G-1, Q&A 24(c)
to be reduced last in time. The determinations with respect to this subparagraph
12(h)(ii) shall be made by an independent auditor (the “Auditor”) paid by the
Company. The Auditor shall be a nationally recognized certified public
accounting firm or other professional organization that is a certified public
accounting firm recognized as an expert in determinations and calculations for
purposes of Section 280G of the Code that is selected by the Executive and
reasonably acceptable to the Company (as it exists prior to a Change in Control)
for purposes of making the applicable determinations hereunder
(2)    It is possible that after the determinations and selections made pursuant
to this subparagraph 12(h)(ii), the Executive will receive 280G Benefits that
are, in the aggregate, either more or less than the amount provided under this
subparagraph 12(h)(ii) (hereafter referred to as an “Excess Payment” or
“Underpayment,” respectively). If it is established, pursuant to a final
determination of a court or an Internal Revenue Service proceeding that has been
finally and conclusively resolved, that an Excess Payment has been made, then
the Executive shall promptly pay an amount equal to the Excess Payment to the
Company, together with interest on such amount at the applicable federal rate
(as defined in and under Section 1274(d) of the Code) from the date of the
Executive’s receipt of such Excess Payment until the date of such payment. In
the event that it is determined by the Auditor upon request by a Party, that an
Underpayment has occurred, the Company shall promptly pay an amount equal to the
Underpayment to the Executive, together with interest on such amount at the
applicable federal rate from the date such amount would have been paid to the
Executive had the provisions of this subparagraph 12(h)(ii) not been applied
until the date of such payment.
(3)    The Company agrees that, in connection with making determinations under
this subparagraph 12(h)(ii), it shall instruct the Auditor to take into account
the value of any reasonable compensation for services to be rendered by the
Executive before or after the Change in Control in connection with making
determinations with respect to Section 280G and/or Section 4999 of the Code,
including the non-competition provisions applicable to the Executive under
subparagraph 10(b) of this Agreement and any other non-competition provisions


21

--------------------------------------------------------------------------------




that may apply to the Executive, and the Company agrees to fully cooperate in
the valuation of any such services, including any non-competition provisions.
(i)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall, when executed, be deemed to be an original
and all of which shall be deemed to be one and the same instrument.
(j)    Governing Law; Dispute Resolution. This Agreement will be governed and
construed and enforced in accordance with the laws of the State of Colorado,
without regard to its conflicts of law rules. Any dispute, controversy or claim,
whether based on contract, tort or statute, between the Parties arising out of
or relating to or in connection with this Agreement, or in any amendment,
modification hereof (including, without limitation, any dispute, controversy or
claim as to the validity, interpretation, enforceability or breach of this
Agreement or any amendment or modification hereof, will be resolved in the state
or federal courts located in the State of Colorado. The parties acknowledge that
venue in such courts is proper and that those courts possess personal
jurisdiction over them, to which the Parties’ consent. It is agreed that service
of process may be effectuated pursuant to subparagraph 12(m) of this Agreement.
(k)    Entire Agreement. This Agreement contains the entire understanding of the
Parties relating to the subject matter of this Agreement and supersedes all
other prior written or oral agreements, understandings or arrangements regarding
the subject matter hereof, including the Prior Agreement. The Parties each
acknowledges that, in entering into this Agreement, he/it does not rely on any
statements or representations not contained in this Agreement.
(l)    Severability. Any term or provision of this Agreement which is determined
to be invalid or unenforceable by any court of competent jurisdiction in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction and such invalid or unenforceable provision shall be modified
by such court so that it is enforceable to the extent permitted by applicable
law.
(m)    Notices. Except as otherwise specifically provided in this Agreement, all
notices and other communications required or permitted to be given under this
Agreement shall be in writing and delivery thereof shall be deemed to have been
made (i) three (3) business days following the date when such notice shall have
been deposited in first class mail, postage prepaid, return receipt requested,
or any comparable or superior postal or air courier service then in effect, or
(ii) on the date transmitted by hand delivery to, or (iii) on the date
transmitted by email transmission (with receipt confirmed by telephone and
subsequently by mail as per (i) above), to the Party entitled to receive the
same, at the address indicated below or at such other address as such Party
shall have specified by written notice to the other Party hereto given in
accordance herewith:


22

--------------------------------------------------------------------------------




If to the Company:
Liberty Global plc
Attn: General Counsel
1550 Wewatta Street
Denver, CO 80202
Tel: 303-220-6600


With a copy to:
Baker Botts LLP
One Shell Plaza
910 Louisiana Street
Attn: Gail Stewart, Esq.
Houston, TX 77002-4995
Tel: 713-229-1234


If to the Executive:
Michael T. Fries
At the home address then on file with the Company

With a copy to:
Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
Attn: Donald P. Carleen, Esq.
New York, NY 10004
Tel: 212-859-8202


(n)    General Interpretive Principles. The name assigned this Agreement and
headings of the sections, paragraphs, subparagraphs, clauses and subclauses of
this Agreement are for convenience of reference only and shall not in any way
affect the meaning or interpretation of any of the provisions hereof. Words of
inclusion shall not be construed as terms of limitation herein, so that
references to “include,” “includes” and “including” shall not be limiting and
shall be regarded as references to non-exclusive and non-characterizing
illustrations. Any reference to a Section of the Internal Revenue Code of 1986,
as amended, shall be deemed to include any successor to such Section.
(o)    No Third Party Beneficiaries. This Agreement does not create, and shall
not be construed as creating, any rights enforceable by any person not a party
to this Agreement.
(p)    Survival. The covenants, agreements, representations and warranties
contained in this Agreement shall survive the termination of the Employment
Period and the Executive’s termination of employment with the Company for any
reason.




23

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amended and Restated Employment Agreement has been
executed and delivered by the Parties as of the dates indicated below, effective
as of the Effective Date.


Michael T. Fries


__/s/ Michael T. Fries___________            Date: April 30, 2019


LIBERTY GLOBAL PLC


By: ___Authorized Signatory_____            Date: April 30, 2019
Authorized Signatory
Its: Secretary & General Counsel


LIBERTY GLOBAL, INC.


By: ___/s/ Authorized Signatory             Date: April 30, 2019
Authorized Signatory
Its: Secretary and General Counsel


24

--------------------------------------------------------------------------------








Exhibit A-1
Restricted Share Award Agreement - Class B - First Installment








25

--------------------------------------------------------------------------------







Exhibit A-2


Performance Grant Award Agreement - Class B- Annual Installments




26

--------------------------------------------------------------------------------





Exhibit B


Waiver and Release Agreement




27

--------------------------------------------------------------------------------





WAIVER AND RELEASE AGREEMENT
I, Michael T. Fries, do freely and voluntarily enter into this WAIVER AND
RELEASE AGREEMENT (this “Agreement”), intending to be legally bound, according
to the terms set forth below. I acknowledge that my employment with any and all
of Liberty Global plc, Liberty Global, Inc. (collectively, the “Company”), and
their affiliates (together with the Company, the “Employer”) has been terminated
as of ____________________ (the “Termination Date”).
I acknowledge that my Employer has agreed to provide me certain benefits (the
“Benefits”) pursuant to Paragraph 9(__) of my amended and restated employment
agreement with Liberty Global plc and Liberty Global, Inc., effective as of
April 30, 2019 (the “Employment Agreement”). Such Benefits shall be provided in
accordance with the terms and conditions of the Employment Agreement.
I understand that the Company will not deduct from the Benefits any employee
contributions to the Liberty Global, Inc. 401(k) Savings and Stock Ownership
Plan (the “Plan”).
For this valuable consideration, I hereby agree and state as follows:
1.
I, individually and on behalf of my successors, heirs and assigns, release,
waive and discharge Employer, and any of its parents, subsidiaries, or otherwise
affiliated corporations, partnerships or business enterprises, and their
respective present and former directors, officers, shareholders, employees, and
assigns (hereinafter, “Released Parties”), from any and all causes of action,
claims, charges, demands, losses, damages, costs, attorneys’ fees and
liabilities of any kind that I may have or claim to have relating to my
employment relationship with the Employer, including my service as a director of
the Company, or the termination thereof, relating to or arising out of any act
of commission or omission from the beginning of time through the date of my
execution of this Agreement; provided, however, nothing contained herein shall
release any claim I may have: (i) for indemnification under Employer’s
constituent documents or any other agreement that I have with any of the
Released Parties; (ii) for unemployment compensation benefits; (iii) to enforce
the obligations of Employer set forth in the Employment Agreement; (iv) to
vested amounts held in my name in accordance with the conditions and terms of
any plan, program or arrangement sponsored or maintained by any of the Released
Parties, including, without limitation the Plan and any nonqualified deferred
compensation plan; (v) to outstanding equity awards granted to me (collectively,
the “Grants”), which shall be subject to the terms and conditions of the
applicable incentive plan and the agreement evidencing the respective Grant, as
modified by the Employment Agreement; (vi) to benefits under any employee
benefit plan maintained or sponsored by any of the Released Parties, including
health care continuation under COBRA; (vii) to rights as a shareholder of the
Company; or (viii) to rights under my letter agreement with the Malone LG 2013
Charitable Remainder Unitrust, dated as of February 13, 2014.

2.
This release includes, but is not limited to, the following claims, and shall
apply to claims made in the United States, and/or the United Kingdom where such
a claim can be made in the United Kingdom:



28

--------------------------------------------------------------------------------






a.
Claims under federal, state, local or foreign laws prohibiting age, sex, race,
national origin, disability, religion, sexual orientation, marital status,
retaliation, or any other form of discrimination, or mistreatment, such as, but
not limited to, the Age Discrimination in Employment Act, (29 U.S.C. §621 et
seq), Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
42 U.S.C. §1981, §1985, §1986, the Americans with Disabilities Act, and the
National Labor Relations Act, as amended, 29 U.S.C. §151, et seq;

b.
Intentional or negligent infliction of emotional distress, defamation, invasion
of privacy, and other tort claims;

c.
Breach of express or implied contract claims;

d.
Promissory estoppel claims;

e.
Retaliatory discharge claims;

f.
Wrongful discharge claims;

g.
Breach of any express or implied covenant of good faith and fair dealing;

h.
Constructive discharge;

i.
Claims arising out of or related to any applicable federal, state or foreign
constitutions;

j.
Claims for compensation, including without limitation, any wages, bonus
payments, on call pay, overtime pay, commissions, and any other claim pertaining
to local, state, federal or foreign wage and hour or other compensation laws,
such as, but not limited to, the Worker Adjustment and Retraining Notification
Act, 29 U.S.C. §2101, et seq, and the Fair Labor Standards Act, as amended, 29
U.S.C. §201, et seq.;

k.
Fraud, misrepresentation, and/or fraudulent inducement;

l.
Claims made under or pursuant to any severance plan or program maintained by any
of the Released Parties;

m.
Claims of breach of any data privacy or similar laws in connection with the
handling or investigation of any whistleblower complaints or any other
investigation by Employer or its representatives; and

n.
Other legal and equitable claims regarding my employment or the termination of
my employment, other than as set forth herein.



29

--------------------------------------------------------------------------------




3.
I hereby warrant and represent that I have not filed or caused to be filed any
charge or claim against any Released Party with any administrative agency, court
of law or other tribunal. I agree that I am not entitled to any remedy or relief
if I were to pursue any such claim, complaint or charge.

4.
I hereby acknowledge that I am age forty (40) or older.

5.
BY SIGNING THIS AGREEMENT, I ACKNOWLEDGE THAT EMPLOYER HAS ADVISED ME TO DISCUSS
THIS WAIVER AND RELEASE AGREEMENT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT. I acknowledge and agree that the Released Parties are not responsible
for any of my costs, expenses, and attorney’s fees, if any, incurred in
connection with any claim or the review and signing of this Agreement.

6.
I acknowledge and state that I have been given a period of at least twenty-one
(21) days in which to consider the terms of this Agreement.

7.
I understand that I have the right to revoke this Agreement at any time within
seven (7) days after signing it, by providing written notice to the Company,
Attn. General Counsel at 1550 Wewatta Street, Denver CO 80202, and this
Agreement is not effective or enforceable until the seven (7) day revocation
period has expired. In the event I revoke this Agreement, the Company shall have
no obligation to provide me the Benefits. I understand that failure to revoke my
acceptance of this Agreement will result in this Agreement being permanent and
irrevocable.

8.
I agree that this Agreement is a compromise of claims and charges and/or
potential claims and charges which are or may be in dispute, and that this
Agreement does not constitute an admission of liability or an admission against
interest of any Released Party.

9.
This Agreement is made and is effective as of the date first written below.

10.
This Agreement becomes null and void and has no further force or effect if
Employer does not receive the executed Agreement by 5:00 p.m., Mountain Time,
__________, 20___.







30

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have placed my signature this ____ day of _________,
20___.
EXECUTIVE:


Michael T. Fries    __________________









